361 F.2d 73
Emilio EMINENTE, Appellant,v.Lyndon Baines JOHNSON et al., Appellees.
No. 19802.
United States Court of Appeals District of Columbia Circuit.
Argued April 13, 1966.
Decided May 3, 1966.
Petition for Rehearing Denied May 23, 1966.

Mr. George T. Altman, Beverly Hills, Cal., of the bar of the Supreme Court of California, pro hac vice, by special leave of court, with whom Miss Lola Boswell, Washington, D. C., was on the brief, for appellant.
Mr. Richard S. Salzman, Attorney, Department of Justice, for appellees. Asst. Atty. Gen. John W. Douglas, Messrs. David G. Bress, U. S. Atty., and Morton Hollander, Attorney, Department of Justice, were on the brief, for appellees.
Before FAHY, BURGER and WRIGHT, Circuit Judges.
PER CURIAM.


1
The appeal is from dismissal of an action for damages and related injunctive relief, filed in the District Court by a non-resident alien against the United States without its consent with respect to a non-justiciable issue, namely, damage to property in a foreign country said to have been caused by the armed forces of the United States acting under authority of the Government of the United States.


2
The order of the District Court dismissing the complaint accordingly is


3
Affirmed.


4
BURGER, Circuit Judge (concurring).


5
Apart from other considerations, our recent holdings in Pauling v. McNamara, 118 U.S.App.D.C. 50, 331 F.2d 796 (1963), cert. denied, 377 U.S. 933, 84 S.Ct. 1336, 12 L.Ed.2d 297 (1964), and Pauling v. McElroy, 107 U.S.App.D.C. 372, 278 F.2d 252, cert. denied, 364 U.S. 835, 81 S.Ct. 61, 5 L.Ed.2d 60 (1960), are dispositive of this case.